DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 11-15 are rejected under 35 U.S.C. 102 (1)(a) as being anticipated by Brouwer [WO 2016/048139].
Regarding claim 1: Brouwer shows An actuator provided with a low voltage DC motor (5) which is coupled via a two-stage reduction mechanism with an output gear wheel (50), wherein the reduction mechanism comprises a first stage with a worm (72) carried on the motor shaft (71) of the DC motor, which worm (72) in a right-angle transmission cooperates with the circumference of an intermediate gear wheel (73a), which intermediate gear wheel (73a) is carried on an intermediate shaft which carries along its axis a spiral pinion (73b), and wherein the reduction mechanism furthermore comprises a second stage with the spiral pinion (73b) which in a parallel transmission cooperates with the circumference of the output gear wheel (50), which is implemented as a spiral gear wheel, wherein the spiral pinion (73b) further cooperates at its circumference with a support (74a) that engagingly supports the circumference of the spiral pinion (73b, see fig 2).
Regarding claim 3: Brouwer shows wherein the spiral pinion (73b) comprises only one or two teeth (Fig 2).
Regarding claim 4: Brouwer shows wherein the axial length of the spiral pinion (73b) is chosen such that the teeth make at least a half revolution over the circumference of the spiral pinion (Fig 2).
Regarding claim 5: Brouwer shows wherein the intermediate shaft (where the pinion 73b is mounted to) near the end of the spiral pinion (73b) is provided with a bearing (the end portion of 15).
Regarding claim 6: Brouwer shows support includes a support spiral pinion or a bearing surface (the bearing surface on gear 73a, see fig 4)
Regarding claim 7: Brouwer shows wherein the support is placed opposite to the side of the spiral pinion (73b) that is in engagement with the spiral gear wheel.
Regarding claim 8: Brouwer shows wherein the spiral gear wheel (50) is provided with an inner toothing (see fig 4) for cooperation with a spindle.
Regarding claim 11: Beauwer shows an adjusting instrument for an exterior vision unit for a vehicle, comprising: a base (3), comprising a foot and a pivoting shaft ( A1)  extending therefrom along a longitudinal axis, a housing which surrounds the pivoting shaft, and which is pivotable around the longitudinal axis of the pivoting shaft in an adjustment range (see claim 14), between at least a park position and a work position, furthermore comprising an actuator according to claim 1 which is operative between the base (3) and the housing to adjust the housing in the adjustment range relative to the pivoting shaft ( see claim 14).
Regarding claim 12: Beauwer discloses wherein the motor and the first stage of the actuator are carried by the housing (18), wherein the spiral gear wheel (50) is carried by the pivoting shaft (see fig 3 where the gear 74a is mounted to). 
Regarding claim 13: Brouwer shows wherein the spiral pinion (73b) comprises only one or two teeth (see fig 2).
Regarding claim 14: Brouwer shows wherein the axial length of the spiral pinion (73b) is chosen such that the teeth make at least a half revolution over the circumference of the spiral pinion.
Regarding claim 15: Brouwer shows wherein the axial length of the spiral pinion (73b) is chosen such that the teeth make at least a half revolution over the circumference of the spiral pinion.
Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer [WO 2016/048139] in view of Probst [US Pat #2,193,431].
Regarding claim 2: Beauwer does not explicitly disclose that the spiral pinion comprises a bevel toothing with a tooth angle which is greater than 15°, in particular a tooth angle which is between 15° and 35°. However Probst teaches a gear with tooth angle of 35 degrees (see page 3, lines 35-40).
It would have been obvious to someone having ordinary skill in the art at the time of the effective date to have made gear with a suitable gear teeth angle that provide the best meshing with other gears and reduce the backlash.

Regarding claim 9: Beauwer shows an adjusting instrument for adjusting a screen for a vehicle, comprising an actuator according to claim 1, and a rotation-translation converter which by its input is coupled with the spiral gear wheel (50), Beauwer does not explicitly show spiral gear is and is couplable with a spindle. However Probst shows a spiral gear (30) coupled with spindle (50).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling to have coupled the output of the gear with a spindle to transfer power/rotation to other parts of the actuator assembly. 
Regarding claim 10: Beauwer shows wherein the output of the spiral gear wheel (50) is coupled with a spindle, and wherein the spindle is coupled with a screen (see [0020]).

Response to Arguments
Applicant’s arguments with respect to claims 1,3-8 and 10-15 have been considered but are moot because the new ground of rejection.
Regarding the added new limitation to claim 1 “…which in a parallel transmission cooperates with the circumference of the output gear wheel (50), which is implemented as a spiral gear wheel, wherein the spiral pinion (73b) further cooperates at its circumference with a support (74a) that engagingly supports the circumference of the spiral pinion (73b, see fig 2)”.
 The prior art beauwer [WO 2016/048139] met the added limitation above where the spiral pinion is directly and engage with support (74a) the  spiral pinion (73b)


    PNG
    media_image1.png
    709
    495
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658